Mr. Justice BOYLES is of the opinion that the decree entered in the circuit court should be modified. He seems to reach this conclusion by construing the trial court's decree to limit the accounting to operations in Michigan. I think the decree should not be so construed.
While the reference to the commissioner to take testimony was limited to the Michigan transactions, *Page 682 
it appears from the plain wording of the decree entered in the circuit court that the accounting was to include transactions incident to the joint adventure in Illinois as well as those in Michigan. There is testimony in the record pertinent to an accounting as to the operations in Illinois; and if necessary to a full accounting, further testimony may be taken as to those transactions. The decree entered in the circuit court was not a final decree, but only an interlocutory decree. That the trial judge clearly intended the final decree should embody an accounting as to transactions both in Michigan and Illinois appears from the following portion of the decree entered in the circuit wherein the court found:
"That said joint adventure covered oil and gas leases and operations in the so-called western Illinois field and all oil and gas leases on property in Van Buren county, Michigan, taken in the name of defendant Donald E. Fredenhagen on or before November 9, 1940. That an accounting should be taken of the profits and loss on all such leases and operations thereon."
Since the decree specifically provides as above indicated there is no occasion for this Court ordering a modification. The decree entered in the circuit court is affirmed and the case remanded for further proceedings incident to a final accounting. For reasons given by Mr. Justice BOYLES, no costs will be awarded on this appeal.
STARR, BUTZEL, BUSHNELL, and REID, JJ., concurred with NORTH, C.J. *Page 683